TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00858-CR



                              Richard Deangelo Dunlap, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 68,726, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Richard Deangelo Dunlap seeks to appeal from a judgment of conviction for

harassment by a person in a correctional facility. See Tex. Penal Code Ann. § 22.11 (West 2011).

The trial court has certified that: (1) this is a plea bargain case and Dunlap has no right of appeal,

and (2) Dunlap waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: January 31, 2012

Do Not Publish